Citation Nr: 1107057	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-45 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a back 
disability.   


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Wife




ATTORNEY FOR THE BOARD

K. Marenna


INTRODUCTION

The appellant had active service from February 1975 to February 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In December 2010, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

In November 2010, VA received a private medical opinion from 
W.W., M.D., dated in February 2010.  The Board notes that VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing by 
the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 
(2010).  In a written statement dated in November 2010, the 
appellant's representative waived RO consideration of the new 
evidence.  Thus, the Board finds no prejudice to the appellant in 
proceeding to adjudicate this appeal.

The Board notes that a January 2010 rating decision denied the 
appellant's petition to reopen his claim for entitlement to 
service connection for bilateral hearing loss.  The appellant 
filed a timely notice of disagreement and substantive appeal.  In 
the November 2010 statement, prior to transfer of the case to the 
Board, the appellant withdrew his appeal.  Thus, that issue is 
not before the Board.  

The reopened claim for entitlement to service connection for a 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2004 rating decision denied the appellant's claim of 
entitlement to service connection for a back condition on the 
basis of no evidence of a diagnosis of a back disability.  

2.  The appellant did not file a timely substantive appeal of the 
May 2004 rating decision.           

3.  Evidence submitted subsequent to the May 2004 rating decision 
is not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision is final as to the claim of 
service connection for a back disability.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has been received since the May 
2004 rating decision to reopen the claim of entitlement to 
service connection for a back disability.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the previously disallowed claim for 
service connection, the petition has been granted, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2010); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board 
may proceed with a decision on the appellant's petition to 
reopen.  

II.  Legal Criteria

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no 
such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted 
to agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III. Analysis

In a May 2004 rating decision, the RO denied service connection 
for a back condition because the medical evidence of record 
failed to show that a back disability had been clinically 
diagnosed.  The rating decision noted that to date, the appellant 
had not submitted any medical evidence of a back problem.  The 
rating decision was mailed to the appellant in May 2004 with a VA 
Form 4107, which explained his rights to appeal the decision.  To 
file an appeal, an appellant must file a notice of disagreement 
within one year of the date that notice of the rating decision 
was provided to the claimant.  38 C.F.R. § 20.302(b) (2010).  A 
review of the claims folder does not reflect that the appellant 
submitted any documentation to the VA within one year of the date 
of notice of the May 2004 rating decision.  Since the appellant 
did not file a notice of disagreement within one year of 
receiving notice of the May 2004 rating decision, the decision 
became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial, 
in May 2004, included the appellant's service treatment records.  
The service treatment records reflect that the appellant 
complained of back pain in service.

The evidence added to the record subsequent to the last final 
denial includes post-service Army treatment records and an 
October 2009 VA examination report.  A March 2009 MRI report of 
the lumbar spine reflects that mild degenerative changes of the 
spine were seen with facet hypertrophy.  The October 2009 VA 
examination report reflects diagnoses of lumbar degenerative disc 
disease, degenerative joint disease and sciatica.  The evidence 
reflects that the appellant had a current back disability.  The 
October 2009 VA examiner opined that he was not able to draw an 
adequate nexus between back pain suffered in service and the 
minimal degenerative changes seen in the lumbar spine at this 
time without resort to speculation.  In a February 2010 medical 
opinion, Dr. W.W. opined that the appellant's back abnormalities 
have been chronic in nature and not acute.  He noted that it is 
his opinion that they have been present for many years.  At the 
December 2010 hearing, the appellant testified that he has had 
back pain since service.  (See December 2010 Board hearing 
transcript (Tr.) at p. 7).  

As noted above, the RO denied the appellant's claim for 
entitlement to service connection for a back disability because 
it found that there was no evidence that the appellant had a back 
disability.  The Board finds that since the May 2004 rating 
decision, new and material evidence has been received to reopen 
the claim for service connection for a back disability.  In 
particular, the March 2009 MRI report and October 2009 VA 
examination report reflect that the appellant has a current low 
back disability.  This evidence had not been submitted before to 
agency decision-makers.  Thus, it is new.  As the evidence shows 
that the appellant has a current disability, it relates to an 
unestablished fact necessary to substantiate the claim.

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United 
States Court of Appeals for Veterans Claims (Court) interpreted 
the phrase 'raises a reasonable possibility of substantiating the 
claim' as "enabling rather than precluding reopening."  The 
Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new 
and material evidence as to each previously unproven element of a 
claim.  See Shade, 24 Vet. App. at 120.  

As the new medical evidence reflects that the appellant has a 
current back disability, it relates to an unestablished fact 
necessary to substantiate the claim.  Lay statements from the 
appellant and his wife indicate that he has had back pain since 
service.  The appellant and his wife are competent to report 
symptoms capable of lay observation.  Thus, the appellant is able 
to report having had back pain since service.  The credibility of 
the newly submitted evidence is presumed in determining whether 
or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 
(1992).  The February 2010 letter from Dr. W.W. indicates that 
the appellant has had chronic low back pain and chronic back 
abnormalities.  Thus, the lay testimony and February 2010 letter 
from Dr. W.W. suggest there may have been continuity of 
symptomatology of a back disability since service.  Consequently, 
the Board finds that the new evidence is material and raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2010).  As new and material evidence has been 
received, the claim for service connection for a back disability 
is reopened.


ORDER

The claim for entitlement to service connection for a back 
disability, is reopened, and the appeal is allowed to this 
extent.



REMAND

Having reopened the appellant's claim, the Board must now 
determine whether the reopened claim of entitlement to service 
connection for a back disability may be granted on the merits, de 
novo.  However, further procedural development of the record is 
needed prior to appellate consideration of this claim. 
 
Procedurally, the RO last adjudicated the underlying service 
connection claim on the merits in the May 2004 rating decision.  
Since this last RO adjudication on the merits in May 2004, the RO 
has found no new and material evidence has been received to 
reopen the claim, and has not considered the merits of the claim, 
de novo.  In this situation, the Board may not consider the 
merits of the claim de novo without prior RO adjudication of the 
claim de novo.  Because the RO has not adjudicated the reopened 
claim of entitlement to service connection, de novo, the Board 
may not adjudicate the matter at present.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (noting where the Board addresses a 
question that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).

As noted above, the appellant was evaluated in a VA examination 
in October 2009.  The VA examiner noted that although the 
appellant was seen in service with low back pain, he repeatedly 
checked "no" on periodic physical examinations for recurrent 
back pain including the physical from 1995.  For this reason, the 
VA examiner opined that he was not able to draw an adequate nexus 
of connection between back pain suffered in the service and the 
minimal degenerative changes seen in the lumbar spine at this 
time without resort to speculation.  Although the VA examiner 
provided a rationale for his opinion, there is no indication that 
he considered the appellant's claim that he has had back pain 
since service in his rationale.  As a lay person, the appellant 
is competent to report symptoms of back pain.  Additionally, at 
the December 2010 hearing, the appellant indicated that he 
believed his back symptoms were related to his daily duties as a 
mechanic in service.  (See Tr. at p. 3-4).  In light of the 
February 2010 opinion from Dr. W.W. indicating the appellant had 
chronic low back pain that had lasted many years and lumbar spine 
abnormalities that have been chronic in nature and the 
appellant's testimony, the Board finds that another VA opinion 
would be useful to determine whether the appellant has a back 
disability that is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Provide the claims folder to an 
appropriate VA examiner to determine the 
etiology of the current back disability.  
Following a review of the relevant evidence 
in the claims file, including the appellant's 
service treatment records, the October 2009 
VA examination, the December 2010 testimony 
and the February 2010 letter from Dr. W.W., 
the examiner is asked to opine whether it is 
at least as likely as not that any current 
back disability is causally related to the 
appellant's military service, to include 
duties of his military occupational specialty 
of mechanic.  

The VA clinician is requested to provide a 
thorough rationale for all opinions provided. 
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.  An additional 
examination of the appellant should be 
scheduled only if deemed necessary to provide 
the requested opinion.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: 'more likely than not' (meaning 
likelihood greater than 50%), 'at least as 
likely as not' (meaning likelihood of at 
least 50%), or 'less likely than not' or 
'unlikely' (meaning that there is a less than 
50% likelihood).

The term 'at least as likely as not' does not 
mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.

2.  Thereafter, adjudicate the issue on 
appeal of entitlement to service connection 
for a back disability.  If the benefit sought 
is not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


